Citation Nr: 1748737	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to August 1952.

These matters come before the Board of Veterans' Appeals (Board) from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case currently rests with the RO in Houston, Texas.

The Veteran subsequently testified as to these matters during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's claims.

At the outset, the Board notes that there are several records to be obtained.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran has indicated that he underwent in-service surgery for his hemorrhoid condition at the Fort Ord army hospital in August 1952.  See lay statement dated December 1973; July 2017 hearing transcript, p. 6.  However, no such records have been requested or otherwise obtained.  Review of said records is particularly imperative in this case, as the Veteran's service treatment records (STRs) are not available for review.  See March 2015 notification letter; see also O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

The Veteran has further reported post-service treatment for the claimed disabilities with a number of private medical providers.  In some instances, said records have never been requested or otherwise obtained.  In others, the Veteran's authorization expired before the identified records could be obtained.  See Medical Records Request Reject Notices dated October 2015.  As such, additional efforts to obtain these documents must now be made.

Finally, the Veteran has indicated ongoing treatment at the Houston VA medical center (VAMC).  At no time have these records been requested or otherwise obtained.

The Board additionally finds that VA examinations are warranted at this time.  In this regard, the Veteran underwent VA respiratory examination in August 2014.  However, the Board finds that this examination is inadequate, as the examiner did not assess the Veteran's contention that his asthma preexisted military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Further, the Veteran has not yet undergone VA examination for the claimed hemorrhoid disability.  However, the Veteran has provided competent testimony as to the current existence and in-service onset of this disability.  Thus, the Board finds that a VA examination is warranted at this time, such that a nexus opinion may be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all hospitalization records relating to the Veteran's in-service hemorrhoid surgery at the Fort Ord army hospital in August 1952, to include any separately stored inpatient treatment records. If such records cannot be located or do not exist, the Veteran and his representative should be so notified in writing.

2.  Contact the Veteran and request that he identify all private providers of medical treatment for his asthma and hemorrhoid disabilities (to include by Drs. Kim, McAdoo, and Chung).  Request that the Veteran provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claims may be readjudicated.
3.  Obtain and associate with the record a complete copy of the Veteran's VA treatment records from the Houston VAMC.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4.  Schedule the Veteran for a new VA respiratory examination.  The examiner is first asked to assert whether the Veteran has demonstrated a respiratory disability, including asthma, at any time during the pendency of this appeal.

The examiner should then offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability existed prior to service.  The examiner must provide a complete rationale for any opinion offered.

If the examiner finds that the Veteran's  disability clearly and unmistakably existed prior to service, then the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the pre-existing disability was not aggravated by service spanning April 1952 to August 1952.  In other words, is it clear and unmistakable that any worsening of the disability was due to the natural progression of the disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If the examiner finds that a disability did not clearly and unmistakably exist prior to service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability began in service, was caused by service, or is otherwise related to service spanning April 1952 to August 1952.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  Here, the examiner is instructed to offer the Veteran the benefit of the doubt in the absence of corroborating STRs.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Schedule the Veteran for a VA hemorrhoid examination.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  Here, the examiner is instructed to offer the Veteran the benefit of the doubt in the absence of corroborating STRs.  Pruitt, 2 Vet. App. at 85; O'Hare, 1 Vet. App. at 367.

The examiner should then indicate the following: 

a. Identify whether the Veteran has presented with hemorrhoids at any time during the pendency of this appeal.

b. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  In doing so, the examiner is asked to explicitly address the Veteran's reports of an August 1952 hemorrhoid surgery.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




[CONTINUED ON NEXT PAGE]




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




